PER CURIAM.
That portion of the order imposing costs and attorney’s, fees is stricken because the record on appeal does not show that the defendant was given notice or opportunity to be heard as to those matters. See Jenkins v. State, 444 So.2d 947 (Fla.1984); Camp v. State, 536 So.2d 369 (Pla. 5th DCA 1988); Morgan v. State, 527 So.2d 968 (Fla. 5th DCA 1988); Riccard v. State, 514 So.2d 83 (Fla. 5th DCA 1987). The conviction and sentence is otherwise affirmed.
AFFIRMED.
ORFINGER, SHARP, and COWART, JJ., concur.